Per Curiam.

In the case of Cleveland Bar Association v. Pleasant, 167 Ohio St., 325, 148 N. E. (2d), 493, this court held as stated in the first two paragraphs of the syllabus:
“The Supreme Court of Ohio has inherent power as to the disciplining of attorneys admitted to practice in this state and may provide by rule the procedure with reference to such disciplining.
“Rule XXVII of the Supreme Court, as amended effective January 1, 1957, as it applies to procedure in reference to the exercise of original jurisdiction by the Supreme Court in the disciplining of attorneys, is constitutional.”
Definitions as to those acts which constitute “moral turpitude” are numerous and sometimes conflicting. See 27 Words and Phrases (Perm. Ed.), 558, under the heading, “Moral Turpitude.” In some cases it has been flatly held that anything done knowingly by an attorney which is contrary to justice, honesty or good morals constitutes moral turpitude. Be that as it may, in our opinion, an attorney who deliberately instigates a wire-tapping operation contrary to a federal statute and is indicted, tried and convicted of the offense engages in such conduct as reflects upon that attorney’s moral fitness to continue the practice of law, and which may properly be classed as moral turpitude, warranting severe disciplinary measures.
We have read the transcript of the evidence upon which the board made its report and are of the view that it justifies and substantiates the findings and determination made, and that nothing transpired in the course of the proceedings prejudicial to the rights of respondent. Respondent’s endeavor to show that he was wrongly convicted of the wire-tapping .charge was hardly permissible.
*445To preserve its prestige and standing, the legal profession should not and must not tolerate conduct on the part of its members which brings the profession as a whole into disrepute and invites public condemnation.
Therefore, the report of the Board of Commissioners on Grievances and Discipline is confirmed, and judgment is rendered accordingly.

Report confirmed and judgment accordingly.

Weygandt, C. J., Zimmerman, Matthias, Bell, Herbert and O’Neill, JJ., concur.